     Case 2:19-cv-00628-GMN-GWF Document 12 Filed 05/10/19 Page 1 of 2



 1     REMPFER MOTT LUNDY, PLLC
       JOSEPH N. MOTT
 2     Nevada Bar No. 12455
       SCOTT E. LUNDY
 3
       Nevada Bar No. 14235
 4     10091 Park Run Dr., Ste. #200
       Las Vegas, NV 89145-8868
 5     T: (702) 825-5303
 6     F: (702) 825-4413
       Joey@rmllegal.com
 7     Scott@rmllegal.com
       Attorney for Plaintiff
 8
       JAIMEE LEE
 9

10
                                       UNITED STATES DISTRICT COURT

11
                                       FOR THE DISTRICT OF NEVADA

12

13     JAIMEE LEE, an individual,                       Case No.: 2:19-cv-00628-GMN-GWF

14                       Plaintiff,
                                                       STIPULATION AND ORDER TO EXTEND TIME FOR
15     vs.                                             PLAINTIFF TO RESPOND TO DEFENDANTS’
                                                       MOTION TO STRIKE PORTIONS OF PLAINTIFF’S
16     DIET CENTER LLC dba HEART ATTACK                FIRST AMENDED COMPLAINT AND TO EXTEND
       GRILL, a Delaware Limited Liability             TIME FOR DEFENDANTS TO REPLY
17     Corporation; JON BASSO, an individual,
18                       Defendant.                    (FIRST REQUEST)
19

20

21           Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Jaimee Lee (“Plaintiff”) and Defendants Diet

22    Center LLC dba Heart Attack Grill and Jon Basso (collectively referred to as “Defendants”), by and

23    through their attorneys of record, hereby stipulate and agree to extend the time for Plaintiff to

24    respond to Defendants’ Motion to Strike Portions of Plaintiff’s First Amended Complaint (ECF No.

25    10) from the current deadline of May 16, 2019, up to and including May 30, 2019. The parties

26    also stipulate and agree to extend the time for Defendants to reply to Plaintiff’s response from

27    the current deadline of May 23, 2019, up to and including June 13, 2019. Additional time is being

                                                Page 1 of 2
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
     Case 2:19-cv-00628-GMN-GWF Document 12 Filed 05/10/19 Page 2 of 2



 1    requested because the Court has set the Early Neutral Evaluation in this case for May 22, 2019,

 2    and if the parties are able to successfully resolve this matter, the Motion to Strike would be moot.

 3    This is the parties’ first request to extend these deadlines.

 4           This requested extension of time is sought in good faith and not for the purpose of causing

 5    undue delay.

 6           IT IS SO STIPULATED.

 7    Dated this 10th day of May, 2019.
 8
      REMPFER MOTT LUNDY, PLLC                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART
 9

10    /s/ Joseph N. Mott                                    /s/ Erica Chee
      Joseph N. Mott                                        Anthony L. Martin
11    Nevada Bar No. 12455                                  Nevada Bar No. 8177
      Scott E. Lundy                                        Erica J. Chee
12
      Nevada Bar No. 14235                                  Nevada Bar No. 12238
13    Attorneys for Plaintiff                               Attorneys for Defendants
      Jaimee Lee                                            Diet Center LLC dba Heart Attack Grill
14                                                          and Jon Basso
15

16                                                  ORDER

17           IT IS SO ORDERED.
18
             Dated: May 13,, 2019.
19
                                            ______________________________________________
20
                                            UNITED
                                            UNITEDSTATES DISTRICT/MAGISTRATE
                                                    STATES   MAGISTRATE JUDGEJUDGE
21

22

23

24

25

26

27

                                                  Page 2 of 2
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
